 Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 1 of 23 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  EUGENIO SEVILLA and STEPHANIE
  GARRIDO, individually and on behalf of
  others similarly situated,
                                                                      COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  HOUSE OF SALADS ONE LLC (D/B/A
  HOUSE OF SALADS) and ASHER BEN                                        ECF Case
  TOV,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Eugenio Sevilla and Stephanie Garrido, individually and on behalf of others

 similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace &

 Associates, P.C., upon their knowledge and belief, and as against House of Salads One LLC (d/b/a

 House of Salads), (“Defendant Corporation”) and Asher Ben Tov, (“Individual Defendant”),

 (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants House of Salads One LLC (d/b/a

House of Salads) and Asher Ben Tov.

       2.       Defendants own, operate, or control a wholesale and retail seller of gourmet salads,

located at 6167 Strickland Ave, Brooklyn, New York, 11234 under the name “House of Salads”.
 Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 2 of 23 PageID #: 2




       3.      Upon information and belief, individual Defendant Asher Ben Tov, serve or served

as owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the company as a joint or unified enterprise.

       4.      Plaintiffs were employed as a kitchen manager and a salad preparer at the company

located at 6167 Strickland Ave, Brooklyn, New York, 11234.

       5.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       8.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

       9.      Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       10.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       11.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.



                                                  -2-
 Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 3 of 23 PageID #: 3




and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        12.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                    JURISDICTION AND VENUE

        13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        14.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a wholesale and retail seller of gourmet salads located in this district. Further, Plaintiffs were

employed by Defendants in this district.

                                                   PARTIES

                                                    Plaintiffs

        15.     Plaintiff Eugenio Sevilla (“Plaintiff Sevilla” or “Mr. Sevilla”) is an adult individual

residing in Kings County, New York.

        16.     Plaintiff Sevilla was employed by Defendants at House of Salads from

approximately November 20, 2015 until on or about August 7, 2020.




                                                    -3-
 Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 4 of 23 PageID #: 4




       17.     Plaintiff Stephanie Garrido (“Plaintiff Garrido” or “Ms. Garrido”) is an adult

individual residing in Kings County, New York.

       18.     Plaintiff Garrido was employed by Defendants at House of Salads from

approximately July 15, 2017 until on or about August 7, 2020.

                                              Defendants

       19.     At all relevant times, Defendants owned, operated, or controlled a wholesale and

retail seller of gourmet salads, located at 6167 Strickland Ave, Brooklyn, New York, 11234 under

the name “House of Salads”.

       20.     Upon information and belief, House of Salads One LLC (d/b/a House of Salads) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 6167 Strickland Ave, Brooklyn,

New York, 11234.

       21.     Defendant Asher Ben Tov is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Asher Ben Tov is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Asher Ben Tov possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.




                                                  -4-
 Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 5 of 23 PageID #: 5




                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       22.     Defendants operate a wholesale and retail seller of gourmet salads located in the Mill

Basin neighborhood in Brooklyn.

       23.     Individual Defendant, Asher Ben Tov, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.

       24.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       25.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       26.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       27.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       28.     Upon information and belief, Individual Defendant Asher Ben Tov operates

Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,




                                                  -5-
 Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 6 of 23 PageID #: 6




             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       29.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

       30.     In each year from 2015 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       31.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

company on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiffs



                                                   -6-
 Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 7 of 23 PageID #: 7




          32.   Plaintiffs are former employees of Defendants who were employed as a kitchen

manager and a salad preparer.

          33.   Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                       Plaintiff Eugenio Sevilla

          34.   Plaintiff Sevilla was employed by Defendants from approximately November 20,

2015 until on or about August 7, 2020.

          35.   Defendants employed Plaintiff Sevilla as a kitchen manager.

          36.   Plaintiff Sevilla regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

          37.   Plaintiff Sevilla’s work duties required neither discretion nor independent judgment.

          38.   From approximately November 2015 until on or about March 15, 2020, Plaintiff

Sevilla worked from approximately 8:00 a.m. until on or about 6:00 p.m., Mondays through

Thursdays and from approximately 8:00 a.m. until on or about 11:00 p.m., on Fridays (typically 55

hours per week).

          39.   From approximately March 16, 2020 until on or about July 31, 2020, Plaintiff Sevilla

worked from approximately 5:00 a.m. until on or about 10:00 p.m., Sundays through Fridays

(typically 102 hours per week).

          40.   From approximately August 1, 2020 until on or about August 6, 2020, Plaintiff

Sevilla worked from approximately 8:00 a.m. until on or about 6:00 p.m., Mondays through

Thursdays (typically 40 hours per week).

          41.   Throughout his employment, Defendants paid Plaintiff Sevilla his wages in cash.




                                                  -7-
 Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 8 of 23 PageID #: 8




       42.     From approximately November 2015 until on or about August 2020, Defendants paid

Plaintiff Sevilla $12.00 per hour.

       43.     Plaintiff Sevilla’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       44.     For example, Defendants required Plaintiff Sevilla to start working 30 minutes prior

to his scheduled start time and continue working 30 minutes past his scheduled departure time two

to three days a week, and did not pay him for the additional time he worked.

       45.     Plaintiff Sevilla was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       46.     Instead, Defendant Asher Ben Tov would make up Plaintiff Sevilla’s start and stop

times, and Plaintiff Sevilla would have to argue with him to correct the times.

       47.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Sevilla regarding overtime and wages under the FLSA and NYLL.

       48.     Defendants did not provide Plaintiff Sevilla an accurate statement of wages, as

required by NYLL 195(3).

       49.     Defendants did not give any notice to Plaintiff Sevilla, in English and in Spanish

(Plaintiff Sevilla’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      50.      Defendants required Plaintiff Sevilla to purchase “tools of the trade” with his own

funds—including annual kitchen supplies.

                                      Plaintiff Stephanie Garrido




                                                  -8-
 Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 9 of 23 PageID #: 9




       51.     Plaintiff Garrido was employed by Defendants from approximately July 15, 2017

until on or about August 7, 2020.

       52.     Defendants employed Plaintiff Garrido as a salad preparer.

       53.     Plaintiff Garrido regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       54.     Plaintiff Garrido’s work duties required neither discretion nor independent judgment.

       55.     Throughout her employment with Defendants, Plaintiff Garrido regularly worked in

excess of 40 hours per week.

       56.     From approximately July 15, 2017 until on or about March 15, 2020, Plaintiff Garrido

worked from approximately 8:00 a.m. until on or about 6:00 p.m., Mondays through Thursdays and

from approximately 8:00 a.m. until on or about 11:00 p.m. on Fridays (typically 55 hours per week).

       57.     From approximately March 16, 2020 until on or about July 31, 2020, Plaintiff Garrido

worked from approximately 5:00 a.m. until on or about 10:00 p.m., Sundays through Fridays

(typically 102 hours per week).

       58.     From approximately August 1, 2020 until on or about August 6, 2020, Plaintiff

Garrido worked from approximately 8:00 a.m. until on or about 6:00 p.m., Mondays through

Thursdays (typically 40 hours per week).

       59.     Throughout her employment, Defendants paid Plaintiff Garrido her wages in cash.

       60.     From approximately July 2017 until on or about August 2020, Defendants paid

Plaintiff Garrido $12.00 per hour.

       61.     Plaintiff Garrido’s pay did not vary even when she was required to stay later or work

a longer day than her usual schedule.




                                                 -9-
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 10 of 23 PageID #: 10




       62.     For example, Defendants required Plaintiff Garrido to start working 1 to 2 hours prior

to her scheduled start time and continue working 1 to 2 hours past her scheduled departure time once

every two weeks, and did not pay her for the additional time she worked.

       63.     Although defendants granted Plaintiff Garrido 15 minutes to eat her meals, they

would interrupt her constantly while she was eating her meal standing up outside the business.

       64.     Plaintiff Garrido was not required to keep track of her time, nor to her knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected her

actual hours worked.

       65.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Garrido regarding overtime and wages under the FLSA and NYLL.

       66.     Defendants did not provide Plaintiff Garrido an accurate statement of wages, as

required by NYLL 195(3).

      67.      Defendants did not give any notice to Plaintiff Garrido, in English and in Spanish

(Plaintiff Garrido’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      68.      Defendants required Plaintiff Garrido to purchase “tools of the trade” with her own

funds—including kitchen supplies.

                                 Defendants’ General Employment Practices

      69.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.




                                                 - 10 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 11 of 23 PageID #: 11




      70.      Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      71.      Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      72.      Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      73.      Defendants    willfully disregarded        and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      74.      Defendants paid Plaintiffs their wages in cash.

      75.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      76.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      77.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      78.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.



                                                 - 11 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 12 of 23 PageID #: 12




      79.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      80.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      81.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      82.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been



                                                  - 12 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 13 of 23 PageID #: 13




subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      83.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      84.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      85.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      86.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      87.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       88.     Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      89.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      90.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.



                                                 - 13 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 14 of 23 PageID #: 14




                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      91.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      92.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      93.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      94.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      95.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      96.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      97.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      98.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      99.      Plaintiffs were damaged in an amount to be determined at trial.




                                                 - 14 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 15 of 23 PageID #: 15




                                 FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      100.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      101.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      102.     Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      103.     Plaintiffs were damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      104.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      105.     Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      106.     Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      107.     Plaintiffs were damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING



                                                 - 15 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 16 of 23 PageID #: 16




                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      108.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      109.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      110.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      111.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      112.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).




                                                  - 16 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 17 of 23 PageID #: 17




      113.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      114.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      115.     Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      116.     Plaintiffs were damaged in an amount to be determined at trial.

                                   NINTH CAUSE OF ACTION

                 UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                               OF THE NEW YORK LABOR LAW

      117.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      118.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

      119.     Defendants made unlawful deductions from Plaintiffs’ wages including, but not

limited to, deductions for meals they never ate.

      120.     The deductions made from Plaintiffs’wages were not authorized or required by law.

      121.     Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

                   Plaintiffs were damaged in an amount to be determined at trial.



                                                   - 17 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 18 of 23 PageID #: 18




                                     TENTH CAUSE OF ACTION

                    VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

        122.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        123.     Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        124.     Defendants are liable to each Plaintiff in an amount to be determined at trial.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;

           (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiffs and the FLSA Class members;



                                                   - 18 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 19 of 23 PageID #: 19




         (f)      Awarding Plaintiffs and the FLSA Class members damages for the amount of

 unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;

         (g)      Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

 equal to 100% of their damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

         (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiffs;

         (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiffs;

         (j)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiffs;

         (k)      Declaring that Defendants violated the timely payment provisions of the NYLL as

 to Plaintiffs;

         (l)      Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

 taken against wages;

         (m)      Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiffs;

         (n)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

 overtime compensation, and for any improper deductions or credits taken against wages, as well

 as awarding spread of hours pay under the NYLL as applicable



                                                   - 19 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 20 of 23 PageID #: 20




        (o)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

 recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (p)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

 (100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

 shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

 NYLL § 198(3);

        (q)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

 interest as applicable;

        (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

 action, including costs and attorneys’ fees;

        (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (t)     All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

         Plaintiffs demand a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        December 11, 2020

                                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                By:              /s/ Michael Faillace
                                                          Michael Faillace [MF-8436]
                                                          60 East 42nd Street, Suite 4510
                                                          New York, New York 10165
                                                          Telephone: (212) 317-1200
                                                          Facsimile: (212) 317-1620


                                                 - 20 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 21 of 23 PageID #: 21




                                              Attorneys for Plaintiffs




                                     - 21 -
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 22 of 23 PageID #: 22

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

 60 E 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                                 Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                       August 11, 2020
 BY HAND




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                 Eugenio Sevilla

Legal Representative / Abogado:                Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                   11 de August 2020




                           Certified as a minority-owned business in the State of New York
Case 1:20-cv-06072-PKC-CLP Document 1 Filed 12/14/20 Page 23 of 23 PageID #: 23
